         2:15-cr-20057-JES-EIL # 171   Page 1 of 4                                        E-FILED
                                                           Tuesday, 09 October, 2018 04:39:39 PM
                                                                     Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
         v.                               )          Case No. 15-CR-20057
                                          )
SARAH NIXON,                              )
                                          )
      Defendant.                          )

              NOTICE OF POTENTIAL CONFLICT OF INTEREST
                     AND REQUEST FOR A HEARING

      The United States of America, for its notice of conflict of interest, states:

      1.      On September 26, 2018, this Court allowed Attorney Sarah Schrup to

withdraw from this matter because Ms. Schrup believed that the scope of her

representation of Defendant Nixon was limited to the direct appeal. (R.167)

Further, Ms. Schrup stated that the direct appeal has been resolved and she

“would have difficulty,” based on the current demands of her caseload,

“representing Ms. Nixon” in any ensuing litigation in the district court. Id. This

Court, therefore, reappointed the Federal Public Defender to represent Defendant

Nixon.

      2.      On June 22, 2017, the Federal Public Defender moved to withdraw

from this case “for a number of reasons.” R. 4 in 17-2132, United States v. Sarah

Nixon, (7th Cir.). Attorney Peter Henderson represented to the Court of Appeals
       2:15-cr-20057-JES-EIL # 171      Page 2 of 4



that he believed “withdrawing and allowing new counsel to represent Ms. Nixon

on appeal [was] appropriate.” Further, Mr. Henderson stated that he believed

withdrawal from this case was consistent with his “obligations under the Illinois

Rules of Professional Conduct, Rule 1.16.”

      3.     Generally, counsel may only file a motion to withdraw upon a

showing of “good cause” supported by a detailed explanation. United States v.

Hall, 35 F.3d 310, 316 (7th Cir. 1994)(an attorney should provide a detailed

explanation of the reasons why he believes that “good cause” exists for him

to withdraw as counsel.) Despite the apparent lack of detail in Attorney

Henderson’s motion, on June 23, 2017, the Court of Appeals accepted Mr.

Henderson’s representations and granted his motion to withdraw. On July 13,

2017, Mr. Henderson was terminated from this case.

      4.     As it stands, the record is unclear as to the nature of the conflict

behind Mr. Henderson’s motion to withdraw or if that conflict remains since the

appeal has been resolved.

      5.     The Sixth Amendment guarantees every criminal defendant the right

to the effective assistance of counsel. See generally Strickland v. Washington, 466 U.S.

668 (1984). This right includes the right to conflict-free counsel. Hall v. United

States, 371 F.3d 969, 973 (7th Cir. 2004).




                                             2
       2:15-cr-20057-JES-EIL # 171        Page 3 of 4



      6.      The Supreme Court has imparted upon trial courts a duty to inquire

adequately into a potential conflict of interest if it knows or reasonably should

know that a particular conflict exists. Holleman v. Cotton, 301 F.3d 737, 742 (7th Cir.

2002) citing Holloway v. Arkansas, 435 U.S. 475 (1977) and Cuyler v. Sullivan, 446 U.S.

335 (1980).

      7.      The majority of case law on this issue surrounds attorneys who

engage in successive or joint representation of clients. The United States has no

information to believe that is the issue here. Nevertheless, because it is unclear

what conflict supported the Federal Public Defender’s initial motion to withdraw

from the case, or if a conflict remains, further inquiry is necessary.

      8.      Therefore, the United States respectfully requests this Court inquire

on the record into the above-described potential conflict of interest to ensure

Defendant Nixon has conflict-free representation for any impending litigation in

this case.

                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             UNITED STATES ATTORNEY

                                    By:      s/ Elly M. Peirson
                                             Elly M. Peirson
                                             Assistant United States Attorney
                                             201 South Vine Street, Suite 226
                                             Urbana, Illinois 61802-3369
                                             Telephone: (217) 373-5875
                                             elly.peirson@usdoj.gov
                                            3
      2:15-cr-20057-JES-EIL # 171     Page 4 of 4



                         CERTIFICATE OF SERVICE
     I certify that on October 9, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. I further certify that all

participants in this case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.




                                         s/ Elly M. Peirson
                                         Assistant United States Attorney




                                         4
